Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed 4/11/21 has been entered. Claims 1, 3, and 10 have been amended.  Claims 1-19 remain pending in the application.
Response to Arguments
Applicant's arguments filed 4/11/21 have been fully considered but they are not persuasive.
With regards to the 112(f) of “valve member” as found in claims 1, 6, 7, 10, and 11, Applicant has argued that “member” “is a proper way to describe the moving piece of the valve without invoking Section 112” (see Remarks filed 4/11/21).  The Examiner does not find this argument persuasive.  “Member” is a generic placeholder and there is not sufficient structure claimed to perform the recited function of “rotatably coupled within the housing” and therefore “valve member” is properly interpreted as invoking 112(f) and this interpretation will be maintained.
Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 1 is objected to because of the following informalities:
“and” in line 3 should be deleted;
 “the valve” in line 10 should be --the valve member--.
Claim 10 is objected to because “a motor” in line 2 should be --the motor--.
Claim 13 is objected to because “a bypass pipe” in line 3 should be --the bypass pipe--.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“valve member” (claims 1 6, 7, and 10-12) -- valve member 614 (Para 91).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fry et al. (U.S. 2007/0062188) in view of Vogt (U.S. 6,435,169).
Re claim 1:
Fry discloses an exhaust gas bypass valve (30, butterfly shut-off valve - Para 26 (a type of exhaust gas bypass valve as described in Para 26)) coupled within a bypass pipe (28, bypass passage - Para 26 (a type of bypass pipe as shown in Fig. 1 and described in Para 26)) comprising: 
a housing (40, housing - Para 28) having a passage (42, flow passage - Para 28) therethrough; 
a valve member (44, valve flap - Para 28 (a type of valve member)) rotatably coupled within the housing (see Fig. 3 and Para 28 - “Pivotally mounted within the circular flow passage 42 is a valve flap 44”), said valve member rotating about a valve axis (see Figs. 2 and 3 - person having ordinary skill in the art would recognize a valve axis (unlabeled) at center of 48), said valve member substantially balanced about the 
an actuator (32, Para 26) coupled to the valve member (44)(see Fig. 1 - element 32 is shown coupled to element 30 which comprises element 44 per Para 28).
Fry fails to disclose a motor coupled to the valve member; a sensor coupled to the motor generating a position signal; and a controller coupled to the sensor controlling the motor to control a position of the valve in response to the position signal.
Vogt teaches an actuator (30, integrated motor and control assembly - Col. 4, Line 15 (a type of actuator as shown in Fig. 2 and described in Col. 3, Lines 56-64)) comprising a motor (72, drive motor - Col. 4, Line 25) coupled to a valve member (52, valve member - Col. 3, Lines 57-58)(see Figs. 2 and 3 - motor 72 is shown connected to element 94 in Fig. 3 (as described in Col. 4, Lines 24-54) and element 94 is shown coupled to element 52 in Fig. 2); a sensor (80, Hall effect sensor - Col. 4, Lines 32-33) coupled to the motor (72)(see Fig. 3 where element 80 is shown coupled to element 72 and as described in Col. 4, Lines 24-47) generating a position signal (Col. 4, Lines 31-35 - “an adjacent pulse counting and rotation sensing first Hall effect Sensor 80 detects changes in the magnetic polarity and provides output signals indicating both rotation and the direction of rotation.”); and a controller (128, microcontroller - Col. 5, Line 34) coupled to the sensor (80)(Col. 5, Lines 33-34) controlling the motor (72) to control a position of the valve (52) in response to the position signal (Col. 5, Lines 25-49).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the actuator of Fry after the actuator in Vogt (thereby coupling the motor, sensor, and controller of Vogt to the 

    PNG
    media_image1.png
    464
    361
    media_image1.png
    Greyscale

Modified Fig. 3

Re claim 2:
Fry discloses a first valve seat (Modified Fig. 3 above - A (person having ordinary skill in the art would recognize element A as a type of first valve seat)) disposed partially circumferentially (see Fig. 2 and Modified Fig. 3 above - element A identified in Modified Fig. 3 above is shown disposed partially circumferentially within 42 between Figs. 2 and 
Re claim 3:
Fry discloses a second valve seat (Modified Fig. 3 above - B (person having ordinary skill in the art would recognize element B as a type of second valve seat)) disposed within and partially circumferentially around the passage (42)(see Fig. 2 and Modified Fig. 3 above - element B identified in Modified Fig. 3 above is shown disposed within and partially circumferentially around 42 between Figs. 2 and 3).
Re claim 4:
Fry discloses wherein the first valve seat (Modified Fig. 3 - A (as described above)) comprises a first surface (see Modified Fig. 3 above at A and Para 28 - “…two oppositely directed, semi-annular sealing surfaces 46” (a first of which is a type of first surface)) and the second valve seat (Modified Fig. 3 - B (as described above)) comprises a second surface (see Modified Fig. 3 above at B and Para 28 - “…two oppositely directed, semi-annular sealing surfaces 46” (a second of which is a type of second surface)), said first surface opposed to the second surface (Para 28 - “two oppositely directed, semi-annular sealing surfaces 46”).
Re claim 5:
Fry discloses wherein the first surface (46 (first of as described above)) is parallel to the second surface (46 (second of as described above))(see Fig. 3 - elements 46 shown parallel to each other).
Re claim 6:

Re claim 7:
Fry discloses wherein the first surface (46 (first of as described above)) and the second surface (46 (second of as described above)) are normal to a flow direction through the valve member (see Figs. 2 and 3 at 42 - person having ordinary skill in the art would recognize flow direction extending through 42 from left to right in view depicted in Fig. 3)(see Fig. 3 - surfaces 46 are shown perpendicular to passage 42 including passage formed therethrough).
Re claim 8:
Fry discloses wherein the first valve seat (Modified Fig. 3 - A (as described above)) and the second valve seat (Modified Fig. 3 - B (as described above)) are integrally formed with the housing (see Modified Fig. 3 above (elements A and B are shown integral with housing 40) and Para 28 - “semi-annular discontinuities formed in it”).
Re claim 9:
Fry discloses wherein the housing (40) has an outer wall (Para 28 - “wall surface defining passage 42”(see Fig. 3 where “wall” described in Para 28 is shown as portion of 40 extending between two unlabeled flanges and as a type of outer wall as it is an outer part of 40)) having a first thickness (Modified Fig. 3 above - C (person having ordinary skill in the art would recognize element C as a type of first thickness)) and said discontinuities formed in it”)).
Re claims 10:
Fry in view of Vogt teaches a motor (Vogt; 72) coupled to the valve member (Fry; 44) and rotating the valve member about the valve axis (Fry; valve axis (unlabeled) at center of 48 as shown in Figs. 2 and 3)(In the modified Fry in view of Vogt, the actuator of Fry has been modeled after the actuator of Vogt (as described above) and thereby the motor of Vogt (72) is coupled to and rotates the valve member of Fry (44) about the axis of Fry).
Re claim 11:
Fry fails to disclose wherein the motor is coupled to the valve member with an arm.
Vogt teaches wherein a motor (72) is coupled to a valve member (52) with an arm (94, linear output member - Col. 4, Line 54)(see Figs. 2 and 3 - motor 72 is shown connected to element 94 in Fig. 3 (as described in Col. 4, Lines 24-54) and element 94 is shown coupled to element 52 in Fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the actuator of Fry after the actuator in Vogt (thereby coupling the motor (through the arm), sensor, and 
Re claim 12:
Fry discloses wherein the valve member (44) is a butterfly valve (Para 28 - “…exhaust-butterfly valve 30 comprises…valve flap 44…”).
Re claim 13:
Fry discloses a system (Fig. 1 and Para 18 (a type of system shown and described)) comprising: 
the exhaust gas bypass valve (30) as recited in claim 1 (as described above); 
a bypass pipe (28) having the engine bypass valve coupled therein (see Fig. 1 and Para 26 - “…Situated in this bypass passage is a butterfly shut-off valve 30…”); and 
an engine (2, engine - Para 25) fluidly coupled to the bypass pipe (see Fig. 1 and Paras 25-26 (element 2 shown and described fluidly coupled to element 28)).
Re claim 17:
Fry discloses a turbocharger (Para 26 - “turbocharger”) fluidly coupled to the exhaust gas bypass valve (see Fig. 1 and Para 26 - “turbocharger includes an exhaust gas turbine 20 in the exhaust duct 18” (18 is shown fluidly coupled to 30)).
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fry et al. (U.S. 2007/0062188) in view of Vogt (U.S. 6,435,169), as applied to claim 13 above, and further in view of Hohkita et al. (U.S. 2002/0078934).
Re claim 14-16:

Fry fails to disclose wherein said passage is sized as a function of engine displacement (claim 14); nor wherein said passage is sized as a function of engine power output (claim 15); nor wherein said passage is sized as a function of engine displacement and engine power output (claim 16).
Hohkita teaches wherein a passage (1a, passage - Para 33) is sized as a function of engine (Para 7 - “internal combustion engine”) displacement (Para 7 - “internal combustion engine” (an internal combustion engine inherently includes a displacement)) and engine power output (Para 7 - “internal combustion engine” (an internal combustion engine inherently includes an engine power output))(Para 33 - “the bypass flow passage 1a… has a size large enough to be able to make almost all the amount of exhaust gas bypass the turbine” (engine displacement and power output inherently determine the amount of exhaust gas produced by the engine and therefore sizing the flow passage 1a to be large enough to make almost all the exhaust flow therethrough inherently includes sizing flow passage 1a as a function of engine displacement and engine power output)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have sized the passage of Fry in the way taught by Hohkita for the advantage of allowing almost all exhaust gas bypass the turbine which would allow the ability to stop the turbine during engine operation (Hohkita; Para 33 - “the bypass flow passage 1a… has a size large enough to be able to make almost all the amount of exhaust gas bypass the turbine”.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fry et al. (U.S. 2007/0062188) in view of Vogt (U.S. 6,435,169), as applied to claim 13 above, and further in view of Brin et al. (U.S. 2019/0136754).
Re claims 18-19:
Fry discloses the bypass pipe (28) coupled to an exhaust manifold (14, exhaust gas manifold - Para 25)(see Fig. 1 - 28 shown coupled to 14).
Fry fails to disclose wherein the bypass pipe comprises a tuned pipe (claim 18), nor wherein the tuned pipe is coupled to an exhaust manifold (claim 19). 
Brin teaches wherein a bypass pipe (202, turbine bypass - Para 15 (a type of bypass pipe as shown in Fig. 2B and described in Para 15)) comprises a tuned pipe (217, restriction - Para 16 (a type of tuned pipe as described in Para 16 - “Restriction 217 may be …a design diameter of pipe…to allow for optimal tuning of the pressure in exhaust manifold 208”)), and wherein the tuned pipe (217) is coupled to an exhaust manifold (208, exhaust manifold - Para 16)(see Fig. 2B - 217 is shown fluidly connected to 208 (a type of coupled)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the tuned pipe of Brin in the bypass pipe of Fry for the advantage of allowing for optimal tuning of pressure in the exhaust manifold (Brin; Para 16).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133.  The examiner can normally be reached on M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        4/27/21


/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746   Wednesday, April 28, 2021